In the
                           Court of Appeals
                   Second Appellate District of Texas
                            at Fort Worth
                                 No. 02-18-00179-CR

VICTOR ORTIZ GONZALEZ, Appellant           §    On Appeal from 432nd District Court

                                           §    of Tarrant County (1497894D)

V.                                         §    May 9, 2019

                                           §    Opinion by Justice Gabriel

THE STATE OF TEXAS                         §    (nfp)

                                    JUDGMENT

      This court has considered the record on appeal in this case and holds that there

was reversible error in one of the trial court’s judgments. We reverse the trial court’s

judgment convicting Victor Ortiz Gonzalez of aggravated assault of a public servant

and remand this case to the trial court for further proceedings consistent with this

opinion. We affirm the trial court’s judgment convicting Victor Ortiz Gonzalez of

evading arrest or detention.

                                      SECOND DISTRICT COURT OF APPEALS


                                      By /s/ Lee Gabriel
                                         Justice Lee Gabriel